DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 10/29/2021. Claims 1-8, 10-16 and 18-22 were previously pending. Claims 1, 3, 11, 12 and 16 are amended.
Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 07/29/2021.
A complete action on merits of claims 1-8, 10-16 and 18-22 follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12, 15, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2010/0059478) hereinafter Lee in view of Jo (US Patent No. 6,101,689).
Regarding claim 1, Lee teaches a device for holding (par. 0010: support a substrate) and capable of conveying (par. 157: by transporting member such as a robotic arm) a sheet of glass (substrate 50) comprising: a holder (holder comprises supporting ring 22 and pins 23) configured to support the sheet of glass, the holder comprising a surround (supporting ring 22) and a plurality of support elements (pins 23) secured to the surround which are able to support the sheet of glass locally (see Fig. 4), wherein the holder is configured to support the sheet of glass in a substantially horizontal position (see Figs. 1-2 and 4; par. 0172: the supporting pin 23 contacts and supports the substrate 50, and more specifically, a portion of the outer perimeter of the rear surface 52 of the substrate) and such that edges of the sheet of glass are located within an interior contour of the surround (see Fig. 4), (supply nuzzle) configured to deliver pressurized air (Par. 0038: hydrogen, nitrogen or inert gas), in a plane substantially perpendicular to the plane of the surround, the pressurized jets being constructed and arranged to be sprayed onto an upper face of the sheet of glass (par. 0115: discharge nozzle 33 for discharging non-reactive gas is formed in the first electrode 30, and the discharge nozzle 33 communicates with a supply nozzle 31 so that non-reactive gas is supplied from outside the chamber 10) which is the opposite face to the one supported by the support elements; but Lee does not teach the support elements comprising pads.
Jo teaches supporting element (double clip) comprising pads 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Jo in device of Lee and add pads to the supporting elements to ensure a more secure grip and to avoid damaging the substrate.
Regarding claim 2, Lee teaches the surround is intended to surround the sheet of glass at some distance away therefrom (best shown in Fi. 6), the surround comprising an interior contour, and the support elements are associated as projections from the interior contour of the surround (see 23 extending from interior contour of 22).
Regarding claim 3, Lee teaches the surround bears the support elements in a plane coplanar with its upper face, when the surround is in the position of use (see part a of the support element A in annotated Fig. 5 below).

    PNG
    media_image1.png
    592
    547
    media_image1.png
    Greyscale

Regarding claim 6, Lee does not teach support elements being clamps gripping two opposite faces of the sheet of glass.
Jo teaches support elements being clamps (10, 11) gripping two opposite faces of the sheet of glass
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Jo in device of Lee and use a clamp with jaws in order to securely hold items with different thicknesses.
Regarding claim 20, as stated in rejection of claim 6 above Lee does not teach support elements being clamps gripping two opposite faces of the sheet of glass and does not teach sandwiching a thickness of the sheet of glass.
Jo teaches support elements being clamps (10, 11) gripping and sandwiching and pressing two opposite faces of the sheet of glass. Jo teaches using this clamp makes it possible to hold items with different thicknesses (par. 7, 9, 13).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Jo in device of Lee and use a clamp with jaws in order to securely hold items with different thicknesses.
Regarding claim 7, Jo teaches each gripper comprises two opposing jaws (10, 11), one of them (outer jaw 10) mobile.
Regarding claim 8, Jo teaches each gripper comprises, between and laterally with respect to the two jaws and on an interior side of the gripper, an end stop against which the peripheral lateral edge face of the sheet of glass can rest (see reproduced and annotated Fig. 3 below).

    PNG
    media_image2.png
    499
    316
    media_image2.png
    Greyscale

Regarding claim 12, as shown in Fig. 1, Jo teaches the pads (16, 18) have a parallelepipedal geometry.
Regarding claim 15, Lee teaches (reproduced and annotated Fig. 11 below) a conveying device, characterized in that the surround is borne by the conveying device without the sheet of glass resting on the conveying device (lower base device to which 281 is connected to).
Regarding claim 18, Lee teaches the interior contour of the surround has a geometry identical or near-identical to that of the sheet of glass (both are circular as shown in Fig. 5).
Regarding claim 21, Lee teaches each jaw comprises a plurality of spaced-apart protuberances (see projections of 16 and 18) and a water removal device (water can be removed from space between the jaws).
Regarding claim 22, Lee teaches the sheet of glass is supported only by the plurality of support elements and only at portions of the sheet of glass proximate at least one edge of the sheet of glass (see Figs. 5 and 6).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jo as applied to rejection of claim 1 above and further in view of Wang et al. (US Publication No. 2005/0218003) hereinafter Wang.
Regarding claim 4, Lee alone or in view of Jo does not teach a suction system to hole the sheet of glass.
Wang teaches a substrate holding and transferring system comprising a holder (Figs. 3-7) with suction clamps to secure the substrates against gravity, vibrations and acceleration during transfer (par. 0065-0066).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings Wang in combined device of Lee and Jo and add suction to holders of combined device of Lee and Jo. Doing so would secure the substrates against gravity, vibrations and acceleration during transfer.
Regarding claim 19, as stated in rejection of claim 4 above, Lee alone or in view of Jo does not teach a suction system to hole the sheet of glass and does not teach a vacuum pump.
Wang teaches such suction system and further teaches the suction cups connected to a vacuum pump (par. 0065-0066).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings Wang in combined device of Lee and Jo and add suction cups to holders of combined device of Lee and Jo and connect them to a vacuum pump. Doing so would secure the substrates against gravity, vibrations and acceleration during transfer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jo and Wang as applied to rejection of claims 4 and 19 above and further in view of Barber (US Publication No. 2017/0225323.
Regarding claim 5, combined device of Lee, Jo and Wang does not teach specifics of the claimed suction cup.
Barber teaches the each suction cup of the plurality of suction cups comprises an elastic means (spring plunger 27) arranges at an interface between a termination of the suction cup (28) intended to be in contact with the sheet of glass and a body (24, 29) bearing the suction cup; but does not teach elastic means being made of soft foam or deformable membrane. Barber teaches the device is capable of holding larger and thinner glass sheets in a faster cycle time (par. 0002-0003).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Barber in combined device of Lee, Jo and Wang and use such suction cups. Doing so would make the holder capable of holding larger and thinner glass sheets and would make the operation faster.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jo as applied to rejection of claim 1 above, and further in view of Deng (US Publication No. 2016/0009992).
Regarding claim 10, support elements of combined device of Lee and Jo does not comprise meshed wires.
Deng teaches a device (shown in Figs. 3-6) for holding (col. 0040: the substrate 100 is located on the carrier 5; par. 0041 and Fig. 3: The substrate 100 is located on the two first side frames 51, the two second side frames 53 and plurality of connection parts 55, 57 and supports 59) and capable of conveying (par. 0046: the carrier 5 is located on the support frame 7; par. 0015: the support frame is located on the plurality of first delivery rollers and the plurality of second delivery rollers, and the carrier is located on the support frame; par. 0021: the first delivery rollers deliver the support frame to an etching chamber) a sheet of glass (par. 0039: the substrate 100 is glass substrate) comprising spaced-apart wires extending at least between two opposite sides of the surround (as shown in Fig. 3, wires 57 extend between two opposite side frame 51 and wires 55 extend between two opposite side frames 53); Deng in par. 0005 teaches the glass substrate requires the processes of cleaning, film coating. Deng teaches flexible displays and large scale full color displays are well supported on the meshed rack (par. 0003 and 0041).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Deng in combined device of Lee and Jo and use meshed support elements. Doing so would make it possible to support flexible displays and large scale full color displays.
Regarding claim 13, Deng teaches the wires form a net in the form of a network of spaced-apart and parallel wires (see Fig. 3) extending, in the position of conveying of the device, parallel to the direction of conveying or alternatively criss-crossed, comprising a multiplicity of meshes (see holder/ carrier 5 held and conveyed by support frame 7).
Regarding claim 14, combined device of Lee and Jo does not teach the support elements are made from a polymeric plastics material.
Deng teaches the support elements are made from a polymeric plastics material (par. 0014: carrier is made of polyfluortetraethylene (PTFE); it is know that PTFE is a low friction engineering plastic with outstanding chemical, high temp, and weathering resistance).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Deng in combined device of Lee and Jo and use polymeric plastics material for the support elements. Doing so would make the device capable of being used in high chemical, temperature and weathered environments.

Allowable Subject Matter
Claim 16 is allowed.
Claim 16 is allowed for disclosing “in combination with washing and drying jets, configured to dean sheets of glass for vehicle glazing supported by the holder”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Device of Lee is not configured to clean vehicle’s sheets of glass and does not have washing and drying jets.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable for disclosing “the delivery system corresponds to air and/or water jets intended to clean the sheet of glass on the upper face thereof, whereas other jets are sprayed at the same time onto an opposite underside face, the jets sprayed onto the upper face of the sheet of glass being higher powered than the jets sprayed onto the underside face”.
In device of Lee only upper side is treated.

Response to Arguments
Applicant’s arguments with respect to amended claim 1, on the grounds that “the nozzles of Lee serve to provide a non-reactive gas on a front surface 51 side of the wafer” and not “air” have been considered but is not persuasive. Because air is mixture of different gases and device of Lee delivers gas to top surface of the substrate 50. Applicant arguments regarding rear side of the wafer of Lee which “is positioned to be processed using a reactive gas supplied via the second electrode” is not persuasive, because treating or not treating the rear side of the glass is not claimed.to avoid damaging the item which is reasonably pertinent to the particular problem with which the applicant was concerned; see par. 0038 of the instant invention that states pads “avoid any traces that are visible after the glass has been washed and removed from the device”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723